COURT OF APPEALS FOR THE
                                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                                         ORDER ON MOTION

Cause number:                        01-12-00432-CR
Style:                               Jonithan Quinn
                                     v The State of Texas
Date motion filed*:                  February 23, 2014
Type of motion:                      Notice of Abandonment
Party filing motion:                 Appellant
Document to be filed:

Is appeal accelerated?         Yes

If motion to extend time:
         Original due date:
         Number of previous extensions granted:                         Current Due date:
         Date Requested:

Ordered that motion is:

                    Granted
                     If document is to be filed, document due:
                      Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                    Denied
                    Dismissed (e.g., want of jurisdiction, moot)
                    Other: _____________________________________
          Appellant filed a “Notice of Abandonment.” The Court construes this notice as a motion to dismiss the
          appeal. Both appellant and his attorney must sign a motion to dismiss, which must be filed in duplicate
          with the Clerk of this Court. See TEX. R. APP. P. 42.2(a). Because appellant did not sign the motion,
          appellant’s motion to dismiss is DENIED. See id. Appellant’s brief was due on January 6, 2014. On
          January 29, 2014, the Clerk of the Court notified appellant that a brief had not yet been filed. We further
          notify appellant that if the Court does not receive a properly filed motion to dismiss or appellant’s brief
          within 10 days of the date of this order, the Court will abate the appeal and remand for the trial court to
          immediately conduct a hearing on the record in accordance with Texas Rule of Appellate Procedure
          38.8(b). See TEX. R. APP. P. 38.8(b), 42.2(a). Counsel is advised that he still remains appellant’s counsel in
          this appeal.

Judge's signature:     /s/ Laura Carter Higley


Panel consists of      ____________________________________________

Date: March 11, 2014

November 7, 2008 Revision